Citation Nr: 0806977	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tendonitis of the 
right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from August 1981 until August 
1984; from August 1997 until April 1998; and from February 
2003 until March 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal initially included claims for service connection 
for a right knee condition, a left knee condition and a low 
back condition; however, the RO granted the benefits sought 
in September 2005 and December 2005 rating decisions and the 
veteran has not expressed disagreement with the effective 
dates or ratings assigned.  Thus, these issues are not before 
the Board.

The issue of entitlement to service connection for a right 
shoulder condition is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
hypertension have been approximated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Merits of the Claim

The veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current diagnosis of hypertension as 
reflected in the June 2004 VA examination and subsequent VA 
outpatient treatment records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records from the veteran's Reserve service 
include an October 1993 examination that found a diastolic 
blood pressure reading of 100.  The veteran was advised to 
follow up for this condition.  A May 1995 record indicated 
the veteran had a history of borderline hypertension and 
indicated there may be failure of nonmedical treatment and 
follow up with a private physician was needed.  However, the 
April 1998 examination conducted in connection with the 
veteran's separation from his second period of active duty 
did not list any abnormalities of the vascular system or note 
a diagnosis of hypertension.  Similarly, on the April 1998 
report of medical history, the veteran denied a history of 
high or low blood pressure.

Subsequent service records clearly reflect a diagnosis and 
treatment of hypertension.  For example, a March 2001 
enlistment examination for the Army Reserves noted 
hypertension requiring regular medication.  Similarly on an 
August 2002 report of medical history the veteran indicated 
he took medication for his high blood pressure.  The veteran 
underwent a medical board evaluation in July 2003 that 
reflected a blood pressure reading of 134/91 and noted a 
diagnosis of hypertension since 1998.  A September 2003 
treatment note reflected blood pressure of 146/84 and 
indicated the veteran took medication for hypertension.  

Most significantly, the veteran underwent a VA examination in 
June 2004 to address the etiology of the hypertension.  The 
examiner reviewed the service records and noted the veteran 
was found to have a diagnosis of hypertension in 1998 and was 
initiated on therapy.  During this examination the veteran 
reported treating hypertension with medication.  The examiner 
concluded that the veteran had hypertension diagnosed in 1998 
while on active duty and therefore the hypertension was 
related to service. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the exact date of diagnosis of 
hypertension and the relationship between the diagnosis and 
Reserve service verses active duty service; however, such 
development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for tinnitus will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Accordingly, service connection for hypertension is 
warranted.  


ORDER

Service connection for hypertension is granted.

REMAND

A review of the record reflects additional development is 
necessary.  The June 2004 VA examination of the right 
shoulder noted that there were "no significant glenohumeral 
degenerative joint changes and no significant 
acromioclavicular joint changes."  These findings suggest 
there could be degenerative changes, albeit slight, of the 
right shoulder.  Additionally, the examiner diagnosed pain of 
the right shoulder consistent with mild biceps tendonitis as 
its origin; however, it was unclear what the etiology of the 
biceps tendonitis was as there was no explanation for the 
examiner's findings.  See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes). 

Further, the June 2004 examiner did not review the claims 
file in conjunction with the examination.  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  As 
such, the medical evidence of record is insufficient for the 
Board to render a decision and further investigation by 
medical professionals is required as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, etiology and onset of any 
right shoulder disability found to be 
present.  All necessary tests should be 
accomplished.  The claims folder must be 
made available to the examiner, who must 
acknowledge such receipt and review in any 
report generated as a result of this 
remand.  Following this review and the 
examination the examiner should render an 
opinion as to the following:

a) Does the veteran have any current 
disability of the right shoulder, 
including any diagnoses related to 
degenerative changes or tendonitis of the 
right shoulder?  

b) If there are currently diagnosed 
disabilities, the examiner must opine 
whether it is at least as likely as not 
that any right shoulder disability found 
to be present is related to or had its 
onset during service.  

A clear rationale for all opinions is 
required in a legible report, to include a 
discussion of the facts and medical 
principles involved.  

2.  Then the RO/AMC should readjudicate 
the claim.  If the action does not resolve 
the claim, the RO/AMC must issue the 
appellant a Supplemental Statement of the 
Case.  Then the case should be returned to 
the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


